Citation Nr: 0120853	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-22 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for frostbite of the 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty from April 1953 to April 1955 and 
from July 1956 to November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  It is, however, the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The record indicates that not all 
VA medical records have been associated with the claims file.  
The Board specifically notes that there are VA Form 10-7131's 
which indicate that the veteran received VA medical treatment 
between 1975 and 1987; however, VA treatment records dated 
prior to 1986 are not of record.  The Board finds that all VA 
medical records not already associated with the claims file 
should be associated with the claims file prior to further 
consideration of this matter.  

The veteran has reported that he has been awarded Social 
Security disability.  These records should also be associated 
with the claims file.  In addition, it is noted that the 
veteran has submitted a medical release form (VA Form 21-
4142), dated in September 1998, which indicates that he 
received treatment from University Hospital and Dr. Ratliff 
in 1982.  Although there are medical records from the 
University Hospital from 1980 and 1981, there are no records 
from 1982 associated with the claims file.  The RO should 
take the necessary steps to obtain any outstanding medical 
records from the University Hospital, as well as Dr. Ratliff.  

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claims.  38 C.F.R. § 3.655 (2000).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report to any 
scheduled examinations, the RO should obtain and associate 
with the record any notices sent to him concerning such 
examinations.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 1991 & Supp. 
2001) are fully complied with and 
satisfied. 

2.  The RO should take the necessary steps 
to obtain all of the veteran's VA medical 
records not already associated with the 
claims file, to include all records of 
treatment prior to 1986.  Any records 
obtained should be associated with the 
claims file.

3.  The RO should take the necessary 
steps to obtain any outstanding records 
from the University Hospital, as well as 
records from Dr. Ratliff.  Any records 
obtained should be associated with the 
claims file.  

4.  The RO should take the necessary 
steps to obtain the veteran's Social 
Security records and associate them with 
the claims file.

5.  The RO should take the necessary 
steps to schedule the veteran for VA 
examinations for his back disorder as 
well as frostbite of the feet.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to and reviewed by the 
examining physician(s).

The veteran should be examined for his 
back condition and the examiner(s) should 
provide a diagnosis for any disorder(s) 
of the back.  The examiner(s) should then 
state whether it is at least as likely as 
not that any diagnosed disorder of the 
back was first manifested in service, or, 
if pre-existed service, whether there was 
an increase in disability.  In the case 
of a pre-existing disorder which 
increased during service, the examiner 
should also state whether the increase in 
disability was due to the natural 
progress of the disease.  If there is 
more than one diagnosed back disorder, 
the examiner should address the above 
questions with regards to each diagnosed 
disorder.  The examiner is specifically 
asked to address, in his/her examination 
report, the service medical records which 
indicate that the veteran received 
treatment for his back on numerous 
occasions, as well as the post-service 
medical records which indicate a post-
service injury.

The veteran's feet should also be 
examined and the examiner(s) should 
indicate whether the veteran has 
residuals of frostbite of the feet.  The 
examiner should then indicate whether it 
is at least as likely as not that 
frostbite of the feet was incurred in 
service, in light of all evidence of 
record.  

All examination findings, along with the 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.  The examiners are 
again reminded that the claims file must 
be reviewed prior to rendering opinions 
as to diagnosis and etiology of the 
claimed disorders.  The examiners are 
advised that there are service and post-
service medical records which must be 
addressed in the examination report; any 
impact that such medical records had in 
reaching the opinions reached should be 
explained by each examiner.   

6.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  

7.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





